K A T H E R IN E T H E R E S A D e V A U L T , )
                                               )
        P la in tiff /A p p e lle e ,          )                        A p p e al N o .
                                               )                        0 1 -A -0 1 -9 8 0 6 -C V -0 0 2 7 0
v .                                            )
                                               )                        D a v id s o n C i r c u it
J A M E S C A N O N D e V A U L T , J R .,     )
                                               )
                                                                        N o . 9 3 D -3 3 6 3
                                                                                                 FL E
                                                                                                  I D
        D e fe n d a n t / A p p e ll a n t.   )
                                               )                                                      J u n e 1 1 , 1 9 9 9

                                                                                                 C e c il C r o w s o n , J r .
                                                                                               A p p e lla te C o u r t C le r k
                                C O U R T O F A P P E A L S O F T E N N E S S E E


                           A P P E A L F R O M T H E C IR C U IT C O U R T F O R
                                          D A V ID S O N C O U N T Y
                                    A T N A S H S V IL L E , T E N N E S S E E


                       T H E H O N O R A B L E M U R IE L R O B IN S O N , J U D G E




L     E W C O N N E R
J   A M E S H . D R E S C H E R
S     to k e r s & B a r th o lo m e w , P .A .
4    2 4 C h u rc h S tre e t, S u ite 2 8 0 0
N      a s h v ille , T e n n e s se e 3 7 2 1 9
               A T T O R N E Y S F O R P L A IN T IF F /A P P E L L E E


K    A R L A C . H E W IT            T
H    a tc h e tt & H e w itt
2   1 1 D o n e ls o n P i k e ,      S u ite 4
N    a s h v ille , T e n n e s se   e 37 21 4
             A T T O R N E Y          F O R D E F E N D A N T /A P P E L L A N T




                                          A F F IR M E D A S M O D IF IE D
                                                A N D R E M A N D E D



                                                                         W IL L IA M        B . C A IN , J U D G E
                                                      O P IN IO N
                T h i s a p p e a l i n v o l v e s a d is p u t e o v e r c h il d s u p p o r t f o r t h e p a r t i e s ' t w o
m i n o r c h i l d r e n . T h e t r i a l c o u r t d e n ie d th e F a t h e r 's p e ti t i o n t o m o d i f y t h e s u p p o r t
a s i t h a d b e e n s e t i n t h e fi n a l d e c r e e . I n a d d it i o n , t h e c o u r t p l a c e d a l i e n o n t w o
o f t h e F a t h e r 's p r o p e r t i e s a n d a w a r d e d f e e s t o t h e M o t h e r ' s a t t o r n e y . O n a p p e a l ,
w e a f f i r m t h e c o u r t 's d e c i s i o n w i t h r e g a r d t o c h i l d s u p p o r t a n d a t t o r n e y f e e s .
H o w e v e r , r e g a r d i n g t h e l i e n , w e m o d i f y t h e t r i a l c o u r t 's d e c i s io n s u c h t h a t a l i e n
r e m a i n s o n o n l y o n e o f t h e F a t h e r 's p r o p e r t i e s . A c c o r d i n g l y , t h e d e c is i o n o f t h e
tria l c o u rt is a ff irm e d a s m o d ifie d a n d re m a n d fo r f u rth e r p ro c e e d in g s .


                                                                    I.


                J a m e s C a n o n D e V a u lt, J r . ( " th e F a t h e r " ) a n d K a t h e r in e T h e r e s a
D e V a u lt ( " t h e M o t h e r " ) w e r e d i v o r c e d b y fi n a l d e c r e e fi le d A p r il 1 3 , 1 9 9 5 . T h e
f i n a l d e c r e e o r d e r e d t h a t c u s t o d y o f t h e p a r t i e s ' t w o c h i l d r e n , t w i n b o y s , b e jo i n t
a n d t h a t t h e M o t h e r b e th e p ri m a ry p h y s i c a l c u s t o d i a n . W i t h r e g a r d t o c h i l d
s u p p o rt, th e c o u rt s ta te d a s fo llo w s :

                T h e c o u rt fin d s th is a n a p p ro p ria te s itu a tio n in w h ic h to
                d e v ia te f r o m t h e G u i d e l i n e s w i t h r e g a r d t o c h i l d s u p p o r t .
                B o th p a r e n ts h a v e t h e i r o w n s u c c e s s f u l b u s in e s s e s . E a c h h a s
                th e a b i lity t o e a r n a s u b s ta n t ia l in c o m e f o r th e s u p p o r t o f
                t h e m s e lv e s a n d th e s u p p o r t o f t h e ir c h il d r e n . F r o m [ t h e
                F a t h e r 's ] t e s t i m o n y h e i s n o t w o r k i n g l i k e h e h a s i n t h e p a s t ,
                b u t th e C o u rt s e n s e s th a t h e is g o in g to sta rt u p . [T h e F a th e r]
                is c u rre n tly u n d e re m p lo y e d . C h ild s u p p o r t is h e re b y s e t a t
                $ 8 0 0 .0 0 p e r m o n th .

                B o t h p a r ti e s a p p e a l e d f r o m t h e ju d g m e n t o f t h e tr i a l c o u rt o n v a r i o u s
i s s u e s o n e o f t h e F a t h e r 's b e i n g t h e a w a r d o f $ 8 0 0 p e r m o n t h i n c h il d s u p p o r t .
T h e c o u rt o f a p p e a ls f o u n d th a t th e re w a s i n s u f f i c i e n t e v i d e n c e f r o m w h i c h t h e
t r i a l c o u rt c o u ld h a v e d e t e rm i n e d th a t t h e F a t h e r w a s u n d e re m p l o y e d a n d
r e m a n d e d t h e c a u s e fo r d e te rm i n a ti o n o f c h il d s u p p o r t .
                W e a r e o f th e o p in io n th a t th e e v id e n c e d o e s n o t
                p r e p o n d e r a te i n f a v o r o f t h e t r i a l c o u r t ' s f i n d i n g t h a t t h e
                d e fe n d a n t is u n d e re m p lo y e d .


                                                                   -2 -
                T h e d e c is io n o f th e tria l c o u rt a s to c h ild s u p p o rt is re v e r se d
                a n d r e m a n d e d . O n r e m a n d , t h e tr i a l c o u rt s h a l l h e a r e v i d e n c e
                o n t h e a m o u n t o f t h e d e f e n d a n t 's i n c o m e a s d e f i n e d in t h e
                g u id e li n e s a n d d e t e r m i n e t h e c o r r e c t n e t in c o m e a m o u n t .
                T h e r e a f t e r , t h e c o u r t s h a ll e n t e r a n o r d e r r e q u ir i n g d e fe n d a n t
                t o p a y c h i l d s u p p o r t e q u a l t o t h i r t y - tw o p e r c e n t o f t h i s n e t
                i n c o m e a s r e q u ir e d b y t h e g u id e li n e s .

D e V a u lt v . D e V a u lt, N o . 0 1 -A -0 1 -9 6 0 1 -C V 0 0 0 1 2 , 1 9 9 6 W L 4 8 2 9 6 8 , a t * 7
( T e n n . A p p . 1 9 9 6 ) . T h e F a t h e r d i d n o t p u r s u e th i s i s s u e o n r e m a n d to t h e tr i a l
c o u rt . I n s t e a d , h e p a i d $ 8 0 0 p e r m o n t h i n c h il d s u p p o r t p u r s u a n t t o t h e f i n a l
d e c r e e f o r o v e r a y e a r u n t il th e t im e t h a t h e f i le d t h i s p e t it io n t o m o d i f y .


                O n N o v e m b e r 4 , 1 9 9 7 , th e F a th e r in itia te d th e in s ta n t p ro c e e d in g s b y
f i l i n g a p e t i t i o n t o m o d i f y w h i c h a l l e g e d th a t h e h a d e x p e r ie n c e d a " d r a s tic
d e c r e a s e in in c o m e " s in c e t h e t im e o f th e f in a l d e c r e e . H e a s s e r te d th a t h e w a s
e m p lo y e d in th e s a m e c a p a c ity a s h e h a d b e e n , a fre e la n c e p h o to g ra p h e r.
H o w e v e r, h e c la im e d th a t b y n o v o lu n ta ry a c tio n o f h is o w n , h e h a d e a r n e d
a p p ro x im a te ly $ 1 2 ,0 0 0 in 1 9 9 7 a n d th a t " h e d e s p e ra te ly n e e d [e d ] a re d u c tio n in
c h il d s u p p o r t p a y m e n ts f o r a p e r i o d o f a p p ro x im a te ly tw e lv e m o n th s ."


                A t t h e M a rc h 2 6 , 1 9 9 8 h e a ri n g , t h e M o t h e r o f f e re d n o e v id e n c e a n d th e
F a t h e r 's o n l y w i t n e s s e s w e r e h i m s e l f , h i s c u r r e n t w i f e a n d h i s a c c o u n t a n t . T h e
F a th e r t e s t if i e d t h a t h e i s a s e l f - e m p l o y e d p r o f e s s i o n a l p h o t o g r a p h e r d o in g
b u s i n e s s a s D e V a u lt P h o t o g r a p h y . T h e F a t h e r c la im e d th a t a s o f 1 9 9 7 , h e c o u ld
n o l o n g e r p a y h i s l i v i n g e x p e n s e s p l u s c h il d s u p p o r t w i t h o u t b o r r o w i n g f r o m h i s
p a r e n ts , c r e d it c a r d c o m p a n ie s a n d m o r tg a g e c o m p a n ie s . H e t e s tif i e d th a t h is
i n c o m e h a d b e e n r e d u c e d d u e t o v a ri o u s f a c t o r s w i t h i n t h e in d u s t r y th o u g h h e
h a d ta k e n n u m e ro u s ste p s to in c r e a se h is b u s in e s s . H e p r e se n te d a w ritte n
s ta t e m e n t i n d i c a t i n g t h a t h i s g r o s s in c o m e th r o u g h N o v e m b e r 3 0 , 1 9 9 7 w a s
$ 4 5 ,7 6 6 b u t h is n e t w a s o n ly $ 9 ,4 7 5 . T h e F a t h e r o f f e re d n o e v id e n c e o f h is
g ro s s in c o m e fro m h is p h o to g ra p h y b u s in e ss fo r D e c e m b e r 1 9 9 7 n o r d id h e o ffe r
a n y fi n a n c ia l in f o r m a tio n fo r th e fi r s t th r e e m o n th s o f 1 9 9 8 p r io r to th e tr ia l.


                T h e F a t h e r 's o t h e r s o u r c e o f i n c o m e i s a p i e c e o f p r o p e r t y w i t h s e v e n
re n ta l u n its . H e p r e se n te d a w ritte n s ta te m e n t fo r th is re n ta l p ro p e rty w h ic h


                                                                  -3 -
i t e m i z e d t h e in c o m e a n d e x p e n s e s f o r 1 9 9 7 th r o u g h N o v e m b e r 3 0 , 1 9 9 7 . T h e
s ta t e m e n t s h o w e d a n a lm o s t $ 5 0 0 lo s s . T h e F a t h e r c l a i m e d t h a t t h i s p r o p e r t y
r e q u i r e d s i g n i f i c a n t e x p e n s e s a n d th a t, d u e to a n u n u s u a l a m o u n t o f r e f u r b i s h i n g
in 1 9 9 7 , it w a s s h o w in g th is lo s s .


                A t th e h e a rin g w h e n a s k e d w h a t p ro p e rty h e o w n e d , th e F a th e r
a n s w e r e d , " I o w n t h e a p a r tm e n t b u ild in g w ith m y w if e P a m e la a n d w e o w n o u r
o w n h o m e ." H o w e v e r , th e F a th e r in d ic a te d t h a t h e w a s s o l e ly re s p o n s ib le fo r th e
d e b t o n t h e a p a r t m e n t b u i l d i n g . H e t e s t i f i e d t h a t h e o w e d in e x c e s s o f $ 3 4 0 ,0 0 0
to c re d ito rs . H e s ta te d th a t, o th e r th a n s h a rin g fin a n c ia l re s p o n s ib ility fo r h is
h o m e w ith h is c u r r e n t w if e , h e w a s s o le ly re s p o n s ib le fo r a ll t h is d e b t. H e
t e s t i f i e d t h a t h i s h o m e w a s w o r t h a p p ro x im a te ly $ 2 0 0 ,0 0 0 w i t h a m o r t g a g e o f
$ 1 2 5 ,0 0 0 a n d h i s r e n ta l p r o p e rt y w a s w o r t h $ 3 0 0 ,0 0 0 w i t h a m o r t g a g e b a l a n c e
o f $ 1 1 6 ,0 0 0 . T h e F a th e r d id a c k n o w le d g e th a t h e h a d s p e n t m o n e y f ix in g u p h is
h o u s e a s re c e n tly a s D e c e m b e r 1 9 9 7 .


                 T h e F a th e r's f in a l w itn e s s w a s J im H a rp e r, a c e rtif ie d p u b lic a c c o u n ta n t
w h o h a d k e p t t h e F a t h e r 's b o o k s s i n c e t h e l a te 1 9 7 0 's . H e t e s ti f i e d t h a t h e h a d
p r e p a r e d t h e w r i t t e n s t a t e m e n t s h o w i n g a $ 9 ,4 7 5 . 2 0 n e t i n c o m e f o r D e V a u lt
P h o t o g r a p h y a s o f N o v e m b e r 1 9 9 7 a s w e ll a s th e s ta te m e n t s h o w in g a $ 4 8 9 .2 5
lo s s fo r th e F a th e r's r e n ta l p ro p e rty . H e s ta te d th a t th e F a th e r h a d g iv e n h im th e
c h e c k s tu b s a n d b a n k s ta te m e n t s a n d r e c e ip t s a n d h e h a d c a te g o r iz e d th e m . T h e
c o u rt c la rifie d th a t th e a c c o u n ta n t w a s n o t g u a ra n te e in g                        th e tru th o f th e
i n f o r m a t i o n u p o n w h i c h h e w a s r e ly i n g . L a te r , w h e n th e F a t h e r 's a t to r n e y a s k e d
t h e w i t n e s s i f h e b e l i e v e d t h a t t h e i n f o r m a t i o n g i v e n to h im b y th e F a th e r w a s
t r u t h f u l , t h e M o t h e r 's a tt o r n e y o b j e c t e d . T h e t r i a l j u d g e s u s t a in e d th e o b je c t i o n .


                F o llo w in g th e h e a rin g , th e c o u r t is su e d a fin a l o rd e r: " T h e p e titio n to
m o d ify c h ild s u p p o rt is d is m is s e d fo r f a ilu re to s ta te a c la im u p o n w h ic h re lie f
c a n b e g ra n te d a n d d u e to th e fa il u r e o f th e p e t i t i o n e r to e s t a b l i s h f a c t s u p o n
w h ic h th is [ c ]o u r t w o u ld b e e m p o w e re d to r e d u c e s a id s u p p o r t." T h e c o u r t f o u n d
t h a t t h e c u rr e n t a m o u n t o f c h il d s u p p o r t w a s c o n s i s t e n t w i t h a g ro s s i n c o m e o f
a p p ro x i m a te ly $ 4 0 ,0 0 0 p e r y e a r w h i c h is c o n s i s t e n t w i t h th e a m o u n t t h e F a t h e r
i s a b l e t o e a r n . T h e c o u r t f u r t h e r f o u n d th a t t h e F a t h e r o w n s c e r t a in v a lu a b le

                                                                   -4 -
a s s e t s t h a t c a n b e u s e d to s e c u r e h is o b li g a ti o n to p a y c h il d s u p p o r t i n c lu d i n g
e q u it y i n h is h o m e a n d r e n ta l p r o p e rt y . T h e c o u r t t h u s p l a c e d li e n s o n b o th
p i e c e s o f p r o p e rt y a n d o r d e re d th a t th e y r e m a in u n ti l t h e c h i l d r e n re a c h th e a g e
o f m a j o r i t y . F i n a l l y , t h e c o u r t o r d e r e d th e F a t h e r t o p a y t h e M o t h e r 's a tt o r n e y t h e
s u m o f $ 2 5 0 0 f o r t h e a t t o r n e y f e e s a n d e x p e n s e s a n d th e c o u r t o r d e r e d t h e F a th e r
to p a y c o u rt c o sts .


                                                                  II.


                I n i t i a l l y , w e p o i n t o u t t h a t t h i s w a s n o t a d is m i s s a l p u r s u a n t t o
T e n n e s s e e R u l e o f C i v i l P r o c e d u r e 1 2 .0 2 ( 6 ) f o r t h e f a i lu r e t o s t a t e a c l a i m f o r
r e l ie f . T h e p u r p o s e o f t h i s r u l e i s t o t e s t t h e s u f f i c i e n c y o f t h e c o m p l a in t , a n d it
i s c o n s e q u e n t l y b a s e d u p o n t h e p le a d i n g s a lo n e . M e r r i m a n v . S m i t h , 5 9 9 S . W .2 d
5 4 8 , 5 6 0 (T e n n . A p p . 1 9 7 9 ); J a c o x v . M e m p h is C ity B d . o f E d ., 6 0 4 S .W .2 d 8 7 2 ,
8 7 3 (T e n n . A p p . 1 9 8 0 ). B o th in its fin a l o rd e r a n d in its ru lin g fr o m th e b e n ch ,
t h e t r i a l c o u r t u s e d l a n g u a g e in d i c a t i v e o f R u l e 1 2 .0 2 ( 6 ) . H o w e v e r , t h e c o u r t 's
o r d e r f o l l o w e d a h e a r i n g d u r i n g w h i c h th e F a t h e r p r e s e n te d p ro o f t o s u p p o r t h i s
p e t i t i o n f o r m o d i f i c a t i o n . I n a d d i t i o n t o t h e R u l e 1 2 .0 2 ( 6 ) l a n g u a g e , t h e c o u r t
s ta te d in th e fin a l o rd e r th a t th e d is m is s a l w a s " d u e to th e fa ilu re o f th e p e titio n e r
t o e s t a b li s h f a c t s u p o n w h i c h th i s C o u r t w o u l d b e e m p o w e re d to r e d u c e s a id
s u p p o r t ." M o r e o v e r , f r o m t h e b e n c h , t h e tr i a l ju d g e s ta t e d t h a t " [ t ] h e r e w a s v e r y
l i t t l e p r o o f to d a y . A lo t ta lk e d a b o u t b u t n o th in g r e a l l y th a t w o u ld s u b s t a n ti a te
a p e t it io n t o r e d u c e th e c h ild s u p p o r t a s s e t." It is c le a r th a t th e c o u r t m is u s e d th e
1 2 .0 2 ( 6 ) la n g u a g e a n d th a t it s d e c i s i o n w a s b a s e d u p o n it s r e v ie w o f th e e v id e n c e
p ro d u c e d a t th e h e a rin g .


                T u r n in g to th e s u b s ta n t iv e i s s u e o f c h i ld s u p p o r t, th e s e d e c i s io n s a re
e n tru s te d to th e d is c re tio n o f th e tria l c o u rt w h ic h is g u id e d b y th e c h ild s u p p o rt
g u id e li n e s p r o m u lg a te d b y th e D e p a rt m e n t o f H u m a n S e r v ic e s p u r s u a n t to th e
T e n n e s se e c o d e.         T e n n . C o d e        A n n . §      3 6 -5 -1 0 1 (e )(2 ) (S u p p .1 9 9 4 ).             T h e
g u id e li n e s a p p l y t o m o d i f i c a t i o n s o f s u p p o r t a s w e l l a s to t h e o r i g i n a l d e c r e e s .
S e e J o n e s v . J o n e s , 8 7 0 S .W .2 d 2 8 1 , 2 8 2 (T e n n . 1 9 9 4 ) . A p p e lla te re v ie w o f
c h ild s u p p o r t d e c is io n s is in a c c o r d a n c e w ith R u l e 1 3 ( d ) o f th e T e n n e s s e e R u l e s
o f A p p e ll a te P r o c e d u r e . T h u s , w e a f f o r d t h e tr i a l c o u r t 's f a c t u a l f i n d i n g s a

                                                                  -5 -
p r e s u m p t i o n o f c o rr e c t n e s s b u t d o n o t e x te n d th a t p r e s u m p t i o n t o t h e t r i a l c o u r t ' s
l e g a l c o n s t r u c ti o n o f t h e g u id e li n e s . T u r n e r v . T u r n e r , N o . 0 1 A 0 1 - 9 5 0 6 - C V -
0 0 2 5 5 , 1 9 9 7 W L 1 3 6 4 4 8 , a t * 6 (T e n n . A p p . 1 9 9 7 ).


                  W ith re g a r d to c h ild s u p p o rt m o d if ic a tio n , th e c o d e p ro v id e s th a t " u p o n
a p p lic a tio n o f e i th e r p a r t y , t h e c o u r t s h a ll d e c r e e a n in c r e a s e o r d e c r e a s e o f s u c h
a l l o w a n c e w h e n th e re i s f o u n d t o b e a s ig n i f i c a n t v a r ia n c e , a s d e f i n e d i n t h e c h i l d
s u p p o r t g u i d e li n e s 1 e s ta b l i s h e d b y s u b s e c ti o n ( e ) , b e t w e e n t h e g u i d e li n e s a n d th e
a m o u n t o f s u p p o rt c u rre n tly o rd e r e d u n le s s th e v a ria n c e h a s re s u lte d f ro m                                        a
p r e v io u s l y c o u r t - o r d e r e d d e v ia ti o n f r o m t h e g u id e li n e s a n d th e c i r c u m s t a n c e s
w h ic h         caused       th e      d e v ia tio n       h a ve      n o t c h a n g e d ."            T e n n . C o d e           A n n . §
3 6 - 5 - 1 0 1 ( a ) ( 1 ) ( S u p p . 1 9 9 8 ) . T h e g u i d e l i n e s s ta t e t h a t a v a r ia n c e j u s t i f ie s " t h e
m o d ific a tio n o f a c h ild s u p p o rt o rd e r u n le s s, in s itu a tio n s w h e r e a d o w n w a rd
m o d ific a tio n is s o u g h t, th e o b lig o r is w illfu lly a n d v o lu n ta rily u n e m p lo y e d o r
u n d e re m p lo y e d ." T e n n . C o m p . R . & R e g . r . 1 2 4 0 -2 - 4 - .0 2 ( 3 ) ( 1 9 9 4 ) .


                  T o re ite ra te , th e c o u rt f o u n d in its fin a l d e c re e th a t th e F a th e r w a s
u n d e re m p lo y e d . T h e c o u rt th e n s e t s u p p o r t a t $ 8 0 0 p e r m o n th w i t h o u t m a k in g
a d e te r m i n a ti o n a s t o t h e F a t h e r 's p o t e n ti a l i n c o m e a s r e q u ir e d b y t h e g u id e li n e s .
S e e T e n n . C o m p . R . & R e g s . r . 1 2 4 0 -2 - 4 - .0 3 ( 3 ) ( d ) ( 1 9 9 4 ); H e r r e r a v . H e r r e r a ,
9 4 4 S . W .2 d 3 7 9 , 3 8 7 ( T e n n . A p p . 1 9 9 6 ) . T h e c o u r t o f a p p e a ls r e v e r s e d t h e t r i a l
c o u rt b o th a s to th e fin d in g th a t th e F a th e r w a s u n d e re m p lo y e d a n d a s t o th e
a m o u n t o f c h il d s u p p o r t s t a t i n g t h a t " i t i s i m p o s s i b l e t o m a k e t h e d e t e r m i n a t i o n s
n e c e s s a r y t o d e v ia te f r o m t h e g u id e li n e s b a s e d o n t h e i n f o r m a t i o n i n t h e r e c o r d
o f th is c a s e ."          D e V a u lt v . D e V a u lt, N o . 0 1 A 0 1 -9 6 0 1 -C V -0 0 0 1 2 , 1 9 9 6 W L
4 8 2 9 6 8 , a t * 6 ( T e n n . A p p . 1 9 9 6 ) . T h is c o u r t r e m a n d e d th e c a s e f o r th e t r ia l
c o u r t t o h e a r e v id e n c e o n th e a m o u n t o f t h e F a t h e r 's i n c o m e . H o w e v e r , t h e
F a th e r d id n o t s e e k r e lie f o n r e m a n d . I n s te a d , h e p a id $ 8 0 0 p e r m o n th f o r o v e r
a y e a r u n til h e fi le d th e in s ta n t p e tit io n to m o d if y .




             1
               " [ A ] s ig n if ic a n t v a r ia n c e s h a l l b e a t le a s t 1 5 % if th e c u r r e n t s u p p o r t is o n e h u n d r e d
 d o lla rs ( $ 1 0 0 .0 0 ) o r g re a te r p e r m o n th ." T e n n . C o m p . R . & R e g s. r . 1 2 4 0 - 2 - 4 - .0 2 ( 3 )
 (1 9 9 4 ).

                                                                        -6 -
                I n t h e in s t a n t p r o c e e d in g , t h e c o u r t n o t e d fr o m        t h e b e n c h th a t c h il d
s u p p o rt a s s e t b y th e f in a l d e c r e e " d o e s r e fle c t a p p r o x im a te ly $ 4 0 ,0 0 0 a y e a r " in
i n c o m e w h i c h w a s " p r e tt y m u c h in k e e p i n g w i t h [ t h e F a t h e r 's] a b ili ty to e a r n ."
L ik e w is e , in its fin a l o rd e r, th e c o u rt s ta te d " [c ]h ild s u p p o rt a s c u rr e n tly s e t is
c o n s is te n t w i t h a g ro s s i n c o m e o f a p p ro x i m a te ly $ 4 0 ,0 0 0 p e r y e a r a n d th a t
a m o u n t is c o n s is te n t w ith [th e F a th e r's] a b ility to e a rn ." It is c le a r th a t th e tria l
c o u r t 's f i n d i n g w i t h r e g a r d t o t h e $ 4 0 , 0 0 0 f i g u r e w a s b a s e d u p o n t h e $ 8 0 0 p e r
m o n th c h ild s u p p o r t th a t it h a d s e t in th e fi n a l d e c r e e ; in o th e r w o r d s , th e tria l
c o u r t 's r e a s o n i n g w a s t h a t $ 4 0 , 0 0 0 i s t h e a m o u n t o f i n c o m e th a t c o r r e s p o n d s t o
a n $ 8 0 0 m o n t h l y c h i l d s u p p o r t a w a r d s u c h t h a t i f c h il d s u p p o r t w a s s e t a t $ 8 0 0
a m o n t h t h e n th e F a t h e r m u s t h a v e b e e n a b le to m a k e $ 4 0 ,0 0 0 p e r y e a r . I t w a s
n e c e s s a ry f o r t h e t r ia l c o u r t in t h i s c a s e to e n g a g e in s u c h r e v e r s e r e a s o n i n g s in c e
it h a d fa ile d to m a k e a fa c tu a l d e te rm in a tio n o f th e F a th e r's in c o m e a t th e tim e
o f th e f in a l d e c r e e a n d s in c e t h e F a th e r h a d f a ile d t o o b t a in s u c h a d e te r m in a t io n
f r o m t h e t r i a l c o u r t o n c e t h e c o u r t 's i n i t i a l e r r o r w a s r e v e r s e d a n d r e m a n d e d .


                O n a p p e a l in t h e c a s e a t b a r , th e F a th e r c o n t e n d s th a t th e tr i a l c o u r t
e r r e d b y f a i l i n g t o d e t e r m i n e h i s c u r r e n t in c o m e b a s e d u p o n th e p ro o f p r e s e n te d
a t t r i a l a s r e q u ir e d b y t h e c h i l d s u p p o r t g u id e li n e s . H e c l a im s t h a t t h e c o u r t
b a s e d its a w a rd o n th e F a th e r's e a rn in g p o te n tia l ra th e r th a n h is a c tu a l in c o m e .
I t i s t h e F a t h e r 's p o s i t i o n t h a t t h e c o u r t e r r e d b y b a s i n g t h e a w a r d u p o n e a r n i n g
p o t e n ti a l w h e n it n e v e r f o u n d th a t t h e F a t h e r w a s v o l u n t a ri l y u n e m p l o y e d o r
u n d e r e m p l o y e d a s r e q u ir e d b y t h e G u i d e li n e s . T h e F a th e r a ls o c o n te n d s t h a t
s i n c e t h e t r i a l c o u r t n e v e r a s c e r t a i n e d t h e F a t h e r 's c u r r e n t i n c o m e , i t n e v e r
r e a c h e d th e p o i n t w h e r e it c o u ld m a k e a " s ig n if ic a n t v a r ia n c e " d e t e r m in a t io n .


                W e fin d th a t th e c o u rt's r u lin g w a s a b a s e d u p o n its fin d in g th a t th e
F a th e r fa ile d to s h o w h is in c o m e w a s le s s th a n it w a s a t th e t im e o f th e o r ig i n a l
s u p p o r t o r d e r a n d th u s f a i l e d t o s h o w a s i g n i f i c a n t v a ri a n c e . I n b o t h t h e b e n c h
r u l i n g a n d t h e f i n a l o r d e r , t h e c o u rt e x p re s s e d it s o p i n i o n t h a t t h e F a t h e r h a d th e
a b i l i t y t o e a r n m o r e in c o m e th a n h e w a s s h o w i n g . T h e c o u r t's c o n c l u s i o n s e e m e d
t o b e b a s e d u p o n i t s f i n d i n g th a t th e F a t h e r w a s m a n ip u la ti n g h is d e d u c t i o n s to
s h o w a m u c h s m a lle r n e t in c o m e th a n h e a c tu a lly w a s re c e iv in g . D u rin g th e
h e a r i n g t h e c o u r t c o m m e n t e d t o t h e F a t h e r , " y o u r t e s t i m o n y n o w i s t h a t y o u c a n 't

                                                                 -7 -
c o m m a n d th a t in c o m e [ th a t y o u p r e v io u s ly e n jo y e d ] , s o h o w d o y o u p a y y o u r
e x p e n s e s ? I t d o e s n 't j i v e . I n o t h e r w o r d s , t h e s a m e s to r y t o d a y t h a t y o u h a d l a s t
t i m e y o u c a m e i n h e r e , m a n i p u l a t io n o f e x p e n s e s , s o y o u w a n t to t r y t o e x p l a i n
th a t? "


                 W e f i n d t h a t t h e e v i d e n c e d o e s n o t p r e p o n d e r a te a g a in s t t h e c o u r t 's
f i n d i n g t h a t t h e F a t h e r f a i l e d to s h o w h e w a s m a k in g le s s th a n $ 4 0 ,0 0 0 . T h e re
w a s e v id e n c e th a t t h e F a t h e r h a d p u t m o n e y i n t o r e n o v a t i n g h is r e n ta l p r o p e rt y
i n 1 9 9 7 a n d in t o f i x i n g u p h i s o w n h o m e a s r e c e n tl y a s D e c e m b e r o f 1 9 9 7 . T h e
c o u rt n o te d       th a t t h e      F a th e r o b v io u s ly         h ad       th e    "w h e re w ith a l"     fo r   su c h
e x p e n d it u r e s a n d th a t " m a y b e th a t s h o u l d b e d e a l t w i t h b y s c a l i n g i t d o w n
i n s t e a d o f t r y in g to s c a l e d o w n h is c h il d s u p p o r t ."                 F u r th e rm o re , th e F a th e r
p r e s e n t e d s c a n t y e v i d e n c e o n h i s o w n b e h a l f . H e o n ly p r e s e n te d in c o m e a n d
e x p e n s e f i g u r e s f o r 1 9 9 7 th r o u g h N o v e m b e r o f 1 9 9 7 d e s p it e th e fa c t t h a t t h e
h e a r in g w a s h e ld i n M a rc h o f 1 9 9 8 . H e d id n o t e n te r i n t o e v id e n c e a n y ta x
r e t u r n s b u t o n l y w r i t t e n s t a te m e n ts c re a t e d b y h i s a c c o u n ta n t s h o w i n g n e t
b u s in e ss in c o m e fro m            D e V a u lt P h o t o g r a p h y a n d n e t lo s s f r o m                th e re n ta l
p ro p e rty .


                 A s s t a t e d , t h e t r i a l c o u r t d e te rm i n e d th e $ 4 0 ,0 0 0 f i g u r e re p re s e n ti n g t h e
F a t h e r 's p o t e n t i a l i n c o m e f r o m t h e m o n t h l y a m o u n t o f c h il d s u p p o r t , $ 8 0 0 , a s s e t
b y th e fin a l d e c re e . T h e g u id e lin e s p ro v id e th a t " [i]f a n o b lig o r is w illfu lly a n d
v o l u n t a r i l y u n e m p l o y e d o r u n d e re m p l o y e d , c h il d s u p p o r t s h a l l b e c a l c u l a t e d
b a s e d o n a d e te rm i n a ti o n o f p o te n ti a l i n c o m e , a s e v id e n c e d b y e d u c a ti o n a l l e v e l
a n d /o r    p r e v io u s     w o rk       e x p e r ie n c e ."          T en n .          C o m p .    R .   &     R eg s.       r.
1 2 4 0 -2 - 4 - .0 3 ( 3 ) ( d ) ( 1 9 9 4 ) . It is c le a r f ro m th e p re v io u s re v e rs a l o f th e $ 8 0 0
a m o u n t o n a p p e a l th a t th e tria l c o u rt d id n o t p ro p e rly m a k e th is d e te rm in a tio n .
H o w e v e r, th e F a th e r f a ile d to p u rs u e th e re lie f th a t w a s a v a ila b le to h im a fte r th is
c o u rt r e v e r s e d th e fin a l d e c re e . H is o n ly re lie f n o w is to s h o w a s ig n ific a n t
v a r ia n c e f r o m t h e $ 4 0 ,0 0 0 b y s h o w i n g t h a t h e is m a k in g 1 5 % l e s s t h a n $ 4 0 ,0 0 0 .
T h e F a th e r h a s n o t c a rrie d h is b u rd e n o f p ro o f w ith re g a rd to s h o w in g a
s i g n i f i c a n t v a ri a n c e a n d t h u s h e is n o t d u e a m o d i f i c a t i o n o f c h il d s u p p o r t . S e e
M c C a r ty v . M c C a r ty , 8 6 3 S .W .2 d 7 1 6 , 7 1 9 ( T e n n . A p p . 1 9 9 2 ) ( e s t a b li s h in g th a t
t h e p a r ty s e e k i n g m o d i f i c a t i o n in a li m o n y o r c h il d s u p p o r t h a s t h e b u rd e n o f

                                                                      -8 -
p ro o f u n d e r th e           p rio r    sta n d a rd      o f " s u b s ta n t ia l a n d          m a te ria l c h a n g e        in
c ir c u m s ta n c e s " ) .


                                                                  III.


                 T h e F a th e r n e x t a rg u e s th a t th e tria l c o u rt a b u s e d its d is c re tio n in
a w a r d i n g th e M o th e r a lie n a g a i n s t a ll o f th e F a th e r 's r e a l p r o p e r ty . T h e c o u rt
i m p o s e d a l i e n a g a i n s t b o t h t h e F a t h e r 's h o m e a s w e l l a s h i s r e n t a l p r o p e r t y " i n
o r d e r t o s e c u r e [ t h e F a t h e r 's ] o b l i g a ti o n s t o p a y c h il d s u p p o r t . " S e c t i o n 3 6 - 5 - 1 0 3
o f t h e c o d e a u t h o r i z e s t h e im p o s i t i o n o f s u c h li e n s a s f o l l o w s :
                  T h e c o u rt m a y e n f o r c e its o r d e r s a n d d e c r e e s b y s e q u e s te r in g
                 t h e r e n t s a n d p r o f i ts o f t h e r e a l e s ta t e o f t h e o b li g o r a g a i n s t
                 w h o m s u c h o r d e r o r d e c r e e w a s is s u e d , if s u c h o b l ig o r h a s
                  a n y , a n d s u c h o b l i g o r 's p e r s o n a l e s t a te a n d c h o s e s i n a c t i o n ,
                 a n d b y a p p o in tin g a re c e iv e r th e re o f, a n d fr o m tim e to tim e
                 c a u s i n g t h e s a m e t o b e a p p l i e d t o t h e u s e o f t h e o b li g e e a n d
                 t h e c h ild r e n , o r b y s u c h o th e r l a w f u l m e a n s t h e c o u r t d e e m s
                 n e c e s s a ry to a s s u r e c o m p l ia n c e w ith its o r d e r s , in c lu d in g , b u t
                 n o t lim ite d to , th e im p o s itio n o f a lie n a g a in s t th e r e a l a n d
                 p e r s o n a l p r o p e rt y o f t h e o b li g o r .

T e n n . C o d e A n n . § 3 6 -5 -1 0 3 (a )(2 )(S u p p . 1 9 9 8 ).


                 W h ile w e fin d th a t th e tria l c o u rt's d e c is io n to im p o s e a lie n w a s w ith in
i t s d i s c r e t i o n , w e a g r e e w i t h th e F a t h e r th a t a n a b u s e o f d i s c r e t io n e x i s ts i n t h e
c o u r t 's d e c i s i o n t o e n c u m b e r b o t h o f t h e F a t h e r 's p i e c e s o f r e a l p r o p e r t y w i t h
l i e n s . A c c o r d i n g t o t h e F a t h e r 's p r o o f , t h e tw o p r o p e r t i e s h a d a c o m b i n e d e q u i t y
o f $ 2 6 0 ,0 0 0 . A t t h e ti m e o f t r i a l , t h e tw i n b o y s w e re n in e y e a r s o l d . A s s u m i n g
c h i l d s u p p o r t r e m a in s f ix e d a t $ 8 0 0 p e r m o n t h , th i s a m o u n t s to $ 9 , 6 0 0 p e r y e a r
w h i c h t o t a ls a p p ro x i m a te ly $ 8 6 ,0 0 0 in c h il d s u p p o r t b y th e ti m e th e c h i l d r e n
r e a c h t h e a g e o f m a jo r i t y .          W e fin d th a t $ 2 6 0 ,0 0 0 w o r th o f p r o p e rty is a n
e x c e s s i v e a m o u n t w i t h w h i c h to s e c u r e a p r o je c t e d $ 8 6 ,0 0 0 o b li g a ti o n . W e
t h e r e f o r e m o d ify th e tria l c o u rt's r u lin g s u c h th a t a lie n r e m a in s o n ly u p o n th e
F a t h e r 's r e n t a l p r o p e r t y     w h ich , re p re s e n tin g           $ 1 8 5 ,0 0 0     in    e q u it y , s h o u l d
a d e q u a te ly s e c u r e th e F a t h e r 's c h il d s u p p o r t o b l i g a ti o n .


                                                                  IV .


                                                                   -9 -
                In h is n e x t is su e , th e F a th e r m a in ta in s th a t th e tria l c o u rt e rr e d in
e x c l u d i n g t e s t i m o n y f r o m J i m H a r p e r r e l a t i n g t o t h e t r u t h f u l n e s s o f t h e F a t h e r 's
fin a n c ia l re c o rd s . W h e n a s k e d h o w h e a rriv e d a t th e fig u re s re p re s e n tin g th e
F a t h e r 's i n c o m e , M r . H a r p e r t e s t i f i e d t h a t t h e F a t h e r " g a v e [ h i m ] t h e c h e c k s t u b s
a n d s o m e b a n k s ta te m e n t s a n d r e c e ip t s to i n d ic a te w h a t th e i n c o m e ite m s a n d
e x p e n s e i t e m s w e r e a n d [ h e ] ju s t c a t e g o r i z e d t h e m ." T h e tr i a l j u d g e th e n a s k e d
M r . H a r p e r , " [ s ] o y o u 'r e n o t g u a r a n t e e i n g t h e r e l i a b i l i t y o f t h e s e ? O n l y y o u s a i d
y o u d id th e s e fro m            th e in f o rm a tio n s u p p lie d b y y o u r c lie n t? "                   M r. H a rp e r
re sp o n d e d th a t th is w a s c o r re c t b u t la t e r h e a n s w e r e d th a t h e h a d n o r e a s o n to
b e lie v e th e i n f o r m a tio n w a s in c o m p l e te . W h e n a s k e d w h e t h e r M r . H a r p e r fe lt
th a t th e in fo rm a tio n w a s tru th fu l, th e M o th e r's a tto rn e y o b je c te d s a y in g th a t th is
q u e s t i o n c a l l e d f o r a n o p i n i o n . T h e c o u r t s u s t a in e d th e o b je c t i o n a s f o l l o w s :
                W e l l , y o u k n o w , h e c a n t e l l h e 's t r u t h f u l , b u t t h i s i s o f
                a b s o l u t e l y n o a d v a n t a g e t o m e b e c a u s e , y o u k n o w , h e 's t h e
                a c c o u n t a n t a n d i t ' s n o t a n a u d i t e d t h i n g . H e 's g o i n g t o j u s t
                re ly a n d m a k e a l is t a n d m a y b e f ile th e t a x r e tu r n b a s e d
                s o l e l y o n t h e r e p r e s e n t a t i o n m a d e b y h i s c l i e n t . T h a t 's a l l h e
                c a n t e s tif y b e c a u s e h e 's n o t g u a r a n t e e in g it.


                T h e F a t h e r a rg u e s o n a p p e a l th a t th e c o u r t to o k a r o le in c ro s s -
e x a m in in g M r . H a r p e r b y n o tin g th a t h e re lie d o n a s ta te m e n t w h ic h w a s n o t
a u d it e d a n d th a t t h i s c a l l e d in t o q u e s t i o n t h e c r e d i b i l i t y o f t h e F a t h e r . I t i s t h e
F a t h e r 's p o s i t i o n t h a t t h e c o u r t 's q u e s t i o n s i m p o s e d a d u t y u p o n t h e F a t h e r 's
c o u n s e l t o p r e s e n t i n f o r m a ti o n a s t o t h e F a t h e r 's t r u t h f u l n e s s p u r s u a n t t o R u l e
6 0 8 ( a ) o f th e T e n n e s s e e R u l e s o f E v i d e n c e . W e d is a g r e e f i n d i n g t h a t t h e c o u r t 's
l i n e o f q u e s t i o n i n g d i d n o t e f f e c t a n " a t t a c k " o n t h e F a t h e r 's c h a r a c t e r f o r
tru th fu ln e s s . T h e c o u rt w a s m e re ly c la rif y in g th e s o u rc e o f th e s p e c ific fin a n c ia l
in fo rm a tio n u p o n w h ic h M r. H a rp e r r e lie d to fo rm h is te s tim o n y .


                                                                  V .


                I n t h e F a t h e r 's f i n a l is s u e , h e c o n t e n d s t h a t th e t r ia l c o u r t e r r e d i n i t s
a w a r d o f a t t o r n e y f e e s t o t h e M o t h e r . T h e F a t h e r a r g u e s t h a t t h e r e i s n o s ta tu to r y
a u th o rity fo r a n a w a rd o f a tto r n e y f e e s in th is c a se .                       T h e c o d e p ro v id e s a s


                                                                 -1 0 -
fo llo w s :
                 T h e p l a i n t if f s p o u s e m a y r e c o v e r fr o m th e d e f e n d a n t s p o u s e ,
                 a n d th e sp o u se o r o th er p er so n to w h o m th e c u sto d y o f th e
                 c h ild , o r c h ild r e n , is a w a r d e d m a y r e c o v e r fr o m th e o t h e r
                 s p o u se r e a so n a b le a tto r n e y fe e s in c u r r e d in e n fo r c in g a n y
                 d e c r e e f o r a lim o n y a n d /o r c h ild s u p p o r t , o r in r e g a r d to
                 a n y s u it o r a c tio n c o n c e rn in g th e a d ju d ic a tio n o f th e c u s to d y
                 o r th e c h a n g e o f c u sto d y o f a n y c h ild , o r c h ild re n , o f th e
                 p a rtie s , b o th u p o n th e o rig in a l d iv o rc e h e a r in g a n d a t a n y
                 s u b s e q u e n t h e a r in g , w h i c h f e e s m a y b e f ix e d a n d a llo w e d b y
                 t h e c o u rt , b e fo r e w h o m s u c h a c ti o n o r p r o c e e d in g i s p e n d in g ,
                 i n t h e d is c re ti o n o f s u c h c o u r t .

T e n n . C o d e A n n . § 3 6 - 5 - 1 0 3 ( c ) ( S u p p .1 9 9 8 ) ( e m p h a s is a d d e d ) . T h e F a th e r
s u b m i t s t h a t t h i s s e c t i o n i n i n a p p l i c a b l e t o t h e i n s t a n t c a s e a s i t o n l y a u th o r i z e s
f e e s i n c u rr e d in e n fo r c in g a d e c r e e a n d e n f o r c in g a d e c r e e f o r c h il d s u p p o r t d o e s
n o t i n c lu d e d e f e n d in g a n a w a rd o f c h il d s u p p o r t . T h e M o t h e r f i l e d a n a n s w e r t o
t h e F a t h e r ' s p e t i t i o n t o m o d i f y ; h o w e v e r , s h e d id n o t c o u n te r - p e ti t i o n t o e n f o r c e
th e d e c re e . It is th e F a th e r's p o s itio n th a t th e p u r p o s e o f th i s s ta tu t e w a s to a w a r d
a t to r n e y f e e s t o t h o s e l it ig a n t s w h o w e r e r e q u i r e d to c o m e in t o c o u rt p u r e ly
b e c a u s e th e o b li g o r p a re n t w a s n o t m e e t i n g h i s o r h e r s u p p o r t o b l i g a ti o n .


                 W e d i s a g r e e w i t h t h e F a t h e r 's i n t e r p r e ta ti o n o f s e c t i o n 3 6 - 5 - 1 0 3 ( c )
fin d in g th a t th is sta tu te e n c o m p a s s e s th e a tto r n e y f e e s in c u rre d b y a c u s to d ia l
p a r e n t i n d e f e n d in g t h e o b l i g o r p a r e n t 's u n s u c c e s s f u l s u i t t o d e c r e a s e a tt o r n e y
fees.          I n a s i m i la r f a c t u a l s i t u a t io n , t h i s c o u r t h a s s t a t e d t h a t " [ i ] t is w e ll
e s ta b l is h e d th a t a n o n - c u s to d ia l p a re n t m a y b e h e l d l ia b l e f o r le g a l e x p e n s e s
i n c u r r e d b y th e c u s t o d i a l p a re n t i n p r o t e c t i n g th e ri g h t o f c h il d r e n to s u p p o r t ."
B e c k v . B e c k , N o . 0 1 A 0 1 -9 7 1 0 -C V -0 0 5 4 7 , 1 9 9 8 W L 1 3 6 1 3 0 , a t * 2 (T e n n .A p p .
1 9 9 8 ) ( u p h o ld in g a w a rd o f a tt o r n e y f e e s to c u s t o d ia l m o th e r in h e r d e fe n s e
a g a i n s t t h e f a t h e r ' s a t t e m p t s t o r e d u c e c h il d s u p p o r t ) ; s e e a l s o L i n d b e r g v .
L in d b e rg , N o . 0 2 A 0 1 -9 4 0 7 -C V -0 0 1 6 9 , 1 9 9 5 W L 6 0 7 5 5 7 (T e n n . A p p . 1 9 9 5 )
( u p h o ld in g th e tria l c o u rt's a w a r d o f p a r t ia l a t t o r n e y f e e s t o t h e c u s t o d i a l p a r e n t
w h e n th e n o n - c u s t o d i a l p a re n t p e ti t i o n e d fo r a d e c re a s e in c h il d s u p p o r t ) .


                 T h e F a th e r a ls o c o n te n d s t h a t t h e c o u r t a b u s e d i t s d i s c r e t i o n i n m a k in g
t h i s p a r ti c u l a r a w a r d . T h e c o u r ts h a v e w i d e d i s c r e t i o n i n a w a r d i n g a t to r n e y f e e s ,
a n d th is c o u rt w ill n o t in te rf e re in th e e x e rc is e o f th a t d is c re tio n in th e a b s e n c e

                                                                  -1 1 -
o f a c le a r s h o w in g o f a b u se . S a lis b u r y v . S a lis b u r y , 6 5 7 S .W .2 d 7 6 1 , 7 7 0 (T e n n .
A p p . 1 9 8 3 ) . T h e t r i a l c o u r t 's a w a r d w i t h r e g a r d t o a t t o r n e y f e e s n e e d o n l y b e j u s t
a n d e q u ita b le u n d e r th e c ir c u m s ta n c e s . S h e r r o d v . W ix , 8 4 9 S .W .2 d 7 8 0 , 7 8 5
( T e n n . A p p . 1 9 9 2 ) . T h e M o t h e r 's a tt o r n e y s u b m i t t e d a n a f f i d a v it s h o w i n g h i s
t o t a l f e e s a n d e x p e n s e s t o b e $ 5 4 2 6 .8 1 a n d t h e re w a s n e it h e r p r o o f n o r a ll e g a t i o n
th a t th is fig u re w a s in a c c u ra te .            T h e c o u rt o rd e re d th e F a th e r to p a y to th e
M o t h e r 's a tt o r n e y $ 2 5 0 0 o f t h e s e f e e s a n d e x p e n s e s . W e f i n d t h a t t h e c o u r t d i d
n o t a b u s e it s d i s c r e ti o n i n a w a r d i n g t h e M o t h e r 's a tt o r n e y o n e h a l f o f t h e f e e s a n d
e x p e n s e s th a t w e r e in c u r r e d i n r e p r e s e n tin g th e M o t h e r .


                F i n a l l y , w e a d d r e s s t h e M o t h e r 's r e q u e s t t h a t s h e b e a w a r d e d h e r f e e s
a n d e x p e n s e s in c u rr e d o n a p p e a l. I n lig h t o f o u r c o n c l u s i o n t h a t th e t r ia l c o u r t
s h o u l d n o t h a v e p l a c e d a l i e n o n b o t h o f t h e F a t h e r 's p r o p e r t i e s , w e d o n o t f i n d
t h a t t h e F a t h e r h a s p u r s u e d a n u n n e c e s s a r y a p p e a l . S i n c e t h e F a t h e r 's a p p e a l w a s
" p a rtia lly s u c c e s s f u l ," s e e Y o u n g v . Y o u n g , 9 7 1 S .W .2 d 3 8 6 , 3 9 3 (T e n n . A p p .
1 9 9 7 ) , w e d e n y t h e M o t h e r 's r e q u e s t f o r a n a w a r d o f h e r a t t o r n e y f e e s a n d c o s t s
o n a p p e a l. S e e F o r d v . F o r d , N o . 0 1 A 0 1 -9 6 1 1 -C V -0 0 5 3 6 , 1 9 9 8 W L 7 3 0 2 0 1 , a t
* 6 ( T e n n . A p p . 1 9 9 8 ) ( d e n y i n g th e m o t h e r /a p p e lle e a tto r n e y f e e s a n d c o s ts o n
a p p e a l w h e r e th e f a th e r /a p p e lla n t w a s p a r tia lly s u c c e s s fu l in h is a p p e a l ) .


                                                                 V I.


                In c o n c lu s io n , w e a ffirm th e d e c is io n o f th e tria l c o u rt to d is a llo w a
d e c r e a s e i n c h il d s u p p o r t . W h i l e w e a g r e e w i t h t h e c o u r t 's d e c i s i o n t h a t t h e
F a t h e r 's s u p p o r t o b l i g a ti o n b e s e c u r e d b y a li e n , w e f i n d t h a t t h e c o u r t a b u s e d it s
d i s c r e t i o n i n e n c u m b e r i n g b o t h t h e F a t h e r 's h o m e a n d r e n ta l p r o p e r t y f o r t h i s
p u r p o s e . A c c o r d i n g l y , w e m o d i f y t h e c o u r t's d e c i s io n s u c h t h a t a l i e n r e m a i n s
o n l y u p o n t h e r e n ta l p r o p e r t y . T h e tr i a l c o u r t 's d e c i s i o n s w i t h r e g a r d t o t h e
t e s t i m o n y o f t h e w i t n e s s , M r . H a rp e r, a n d w i t h r e g a r d to th e a w a rd o f a tt o r n e y
f e e s a r e a f f i r m e d . F i n a l l y , t h e M o t h e r 's r e q u e s t f o r f e e s o n a p p e a l i s d e n i e d .




                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _
                                                    W IL L IA M B . C A IN , J U D G E


                                                                -1 2 -
C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _
B E N H . C A N T R E L L , P .J ., M .S .


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _
P A T R IC IA J. C O T T R E L L , JU D G E




                                                           -1 3 -